Citation Nr: 0928927	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart murmur.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1958 to February 
1963, with subsequent service in the Air Force Reserves.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO, inter alia, 
found that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for a 
heart murmur.  In June 2006, the Veteran filed a notice of 
disagreement (NOD).  The RO issued a statement of the case 
(SOC) in September 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2006. 

In his October 2006 substantive appeal, the Veteran requested 
a hearing before a Decision Review Officer (DRO) at the RO.  
In a March 2007 statement, the Veteran indicated that he 
wished to cancel his formal hearing with the DRO, and, 
instead, agreed to an informal conference.  The report of the 
s March 2007 informal conference is of record.    

In August 2008, the Board reopened the claim for service 
connection for a heart murmur, and remanded the claim for 
service connection, on the merits, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  After completing the requested development, the 
RO denied the claim for service connection for a heart murmur 
(as reflected in an April 2009 supplemental SOC (SSOC)), and 
returned this matter to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent medical evidence indicates that the 
Veteran's heart murmur is a congenital defect, and there is 
no objective evidence that the Veteran experienced a 
superimposed disease or injury to his heart murmur, during 
service, which resulted in any current cardiovascular 
disability; in fact, the only medical opinion pertinent to 
the latter question weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection a heart murmur are not 
met.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.303, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2006 pre-rating letter and a 
November 2008 post-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for a 
heart murmur, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The April 2006 letter 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claim on appeal ( consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April 2006 and November 2008 letters also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.    

After issuance of the November 2008 letter, and opportunity 
for the Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this  latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, and the reports of July 2007 and 
January 2009 VA examinations.  Also of record and considered 
in connection with the claim is the report of the March 2007 
informal DRO conference, as well as various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, it is noted 
that records of VA treatment from July 2006 to April 2007 
reflect that the Veteran was treated at the Dorn VA Medical 
Center (VAMC) following treatment at the Kershaw County 
Medical Center in November 2006 and April 2007.  While 
records of treatment from May 1995 to August 2005 from the 
Kershaw County Medical Center have been associated with the 
claims file, VA treatment records reflect that more recent 
records of treatment from this facility may be available.  
However, the records of VA treatment reflect that the Veteran 
was provided follow-up treatment in November 2006 after being 
treated for pneumonia and congestive heart failure, and in 
April 2007 after being treated for a chronic obstructive 
pulmonary disease (COPD) exacerbation.  

As indicated above, and is discussed in more detail, below, 
the claim for service connection for a heart murmur is being 
denied because the competent medical evidence indicates that 
this is a congenital defect, and there is no competent 
evidence of an in-service superimposed disease or injury 
which resulted in disability; in fact, the only medical 
opinion pertinent to this question weighs against the claim.  
There is no indication whatsoever that any more recent 
records of treatment from the Kershaw County Medical Center 
would include any medical comment or opinion pertinent to any 
of the matters on which this claim turns.    Thus, a remand 
to obtain any such outstanding records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).

The Board also notes that an attempt has been made to obtain 
pertinent records from the Social Security Administration 
(SSA).  However,  in a June 2006 response, SSA indicated that 
the Veteran's medical records could not be sent, as his 
folder had been destroyed.  As such, no further action in 
this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at  543  (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132 (West 2002 & 
Supp. 2008).  In this case, on enlistment examination in 
March 1958, the Veteran was noted to have a grade II 
precardial systolic murmur, physiologic, NCD .  Thus, the 
Veteran is not entitled to a presumption of soundness as to 
this condition.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  See also Crowe v. Brown, 7 Vet. App. 238 (1994).

Congenital or developmental abnormalities are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  
The Board notes, however, that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury.  See Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  In this regard, VA's General Counsel has 
held, that service connection may be granted for diseases of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  The VA General Counsel 
also has held that a congenital defect can be subject to 
superimposed disease or injury, and if superimposed disease 
or injury occurs during military service, service-connection 
may be warranted for the resultant disability.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. 
§ 3.303(c).  

Considering the pertinent evidence of record, in light of the 
above-noted legal authority, the Board finds that service 
connection for a heart murmur is not warranted.  

As noted above, the Veteran's service treatment records 
reflect that, on enlistment examination in March 1958, he was 
noted to have a grade II precardial systolic murmur, 
physiologic, NCD.  The Veteran's heart murmur was evaluated 
in May 1958.  The Veteran denied any symptoms suggesting 
heart disease, either congenital or acquired.  The physician 
noted that the murmur had been heard on previous occasions by 
other physicians, but no definite diagnosis was ever given.  
On examination, the heart was not enlarged.  A grade II 
systolic murmur was heard at the base.  There was no change 
with exercise.  The impression was normal heart, functional 
murmur.  Evaluation of the heart was normal on separation 
examination in December 1962.  On examination for re-
enlistment in the Air Force Reserve, in October 1963, 
clinical evaluation of the heart revealed a grade III harsh 
holosystolic murmur.  The physician added that this was a 
probable intraventricular septal defect.  The pertinent 
diagnosis was heart disease, congenital.  

Post-service records of private treatment, dated from May 
1995 to August 2005, and records of VA treatment, dated from 
April 2002 to August 2008, reflect findings of a systolic 
heart murmur.  

On VA examination in July 2007, the examiner acknowledged 
review of the claims file and noted that, in May 1958, the 
Veteran was diagnosed as having a probable functional murmur, 
with no previous history, and was referred to cardiology, 
where his heart murmur was graded as a 2/6 systolic murmur.  
In October 1963, the Veteran's heart murmur was graded as a 
holosystolic murmur, 3/6, and was labeled as an 
intraventricular septal defect.  On examination, the heart 
had regular rate and rhythm, with a holosystolic murmur heard 
throughout the precordium, graded 3/6.  The examiner reviewed 
an echocardiogram performed earlier that month, which 
included a finding of severe aortic valve calcification.  The 
diagnoses were severe aortic calcification and holosystolic 
murmur.  The examiner opined that the Veteran's heart murmur 
was at least as likely as not aggravated by his active 
military service.  The rationale for this opinion was that 
the Veteran's murmur worsened during active military service, 
as it was initially diagnosed as a 2/6 systolic murmur in 
1958, and was graded as a 3/6 systolic murmur in 1963.  

The examiner was subsequently asked to review the claims file 
and to identify any current cardiac impairment attributable 
to in-service aggravation of tthe Veteran's heart murmur.  In 
an August 2007 addendum, the examiner added that there was 
nothing new to add to her previous opinion, but that the 
cardiac impairment which was aggravated during active 
military service was the Veteran's heart murmur, which 
worsened from a grade 2/6 to a grade 3/6.  

The Veteran's heart murmur was again evaluated, by the 
examiner who previously examined him in July 2007, during VA 
examination in January 2009.  The examiner again acknowledged 
review of the claims file.  The Veteran then reported that he 
had a heart murmur which was diagnosed in service, stating 
that he knew nothing about it until he was discharged from 
service.  The Veteran reported that he had congestive heart 
failure, an irregular heartbeat, and a pacemaker.  On 
examination, the heart had regular rate and rhythm, with a 
grade 2/6 systolic murmur.  The examiner reviewed an 
echocardiogram performed in March 2008, which included 
findings of severe mitral valve calcification and moderate 
aortic valve calcification.  The diagnoses following 
examination were mitral valve calcification, aortic valve 
calcification, holosystolic murmur, congestive heart failure, 
and coronary artery disease. 

The examiner opined that the Veteran's 
murmur/intraventricular septal defect was at least as likely 
as not a congenital anomaly.  She added that the Veteran's 
intraventricular septal defect/murmur was at least as likely 
as not aggravated during active military service.  In 
providing a rationale for this opinion, the examiner again 
stated that the intraventricular septal defect/murmur was 
graded as a 2 in 1958, and later graded as a 3 in 1963.  
However, the examiner also concluded by stating that the 
Veteran's intraventricular septal defect/murmur less likely 
than not resulted in disability.  In providing a rationale 
for this opinion, she stated that the Veteran was not aware 
of the murmur until notified by examiners during active 
military service examinations and discharge examination.  

The foregoing medical evidence indicates that the Veteran's 
heart murmur is a congenital defect.  In this regard, 
although the October 1963 summary of defects and diagnoses 
indicated that the Veteran had heart disease, congenital, the 
same physician described the grade III harsh systolic murmur 
as a probable intraventricular septal defect.  Significantly, 
in January 2009, the VA examiner opined that the Veteran's 
murmur/intraventricular septal defect was at least as likely 
as not a congenital anomaly.  Congenital defects are an 
example of the definition of anomaly.  See STEDMAN'S MEDICAL 
DICTIONARY 91 (27th ed. 2000).  

As the competent medical evidence indicates that the 
Veteran's heart murur is a congenital defect, service 
connection may only be granted for disability resulting from 
disease or injury superimposed upon this defect during 
service.  See VAOPGCPREC 82-90.  In this case, however, there 
is simply no medical evidence of a superimposed disease or 
injury in service.  In this regard, other than the May 1958 
cardiology evaluation, and the notations regarding the 
Veteran's heart murmur on clinical evaluation at enlistment 
into active duty and re-enlistment in the Reserves, the 
service treatment records are negative for complaints or 
findings pertinent to the  Veteran's heart.  

Moreover, although e the VA examiner opined that the 
Veteran's heart murmur was at least as likely as not 
aggravated in service, service connection is available where 
a congenital disease is aggravated in service.  As discussed 
above, a congenital defect must be aggravated by superimposed 
disease or injury in service, which resulted in disability, 
in order to support a claim for service connection for that 
resultant disability.  See VAOPGCPREC 82-90.  The VA examiner 
did not indicate that the Veteran suffered any such 
superimposed disease or injury in service; rather, the basis 
for her opinion that the heart murmur was aggravated in 
service was the fact that it was graded as a 2 in 1958 and as 
a 3 in 1963.  In any event, the examiner also specifically 
opined that the Veteran's heart murmur less likely than not 
resulted in disability.  As noted above, even where a 
congenital defect is subject to a superimposed disease or 
injury in service, service connection is warranted only for 
the resultant disability.  The VA examiner clearly opined 
that the Veteran's heart murmur less likely than not resulted 
in disability.  

Thus, as service connection cannot be granted for the 
congenital defect, itself, and competent  medical evidence 
does not establish a current disability resulting from  due 
to aggravation to the heart murmur by superimposed diseased 
or injury in service, the claim for service connection must 
be denied.  The Veteran has not presented or identified any 
existing medical evidence or opinion that, in fact, supports 
the claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matters of whether the 
Veteran's heart murmur is a congenital disease or defect, and 
whether the heart murmur was aggravated by  superimposed 
disease or injury in service which resulted in disability-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is  competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a heart murmur must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



ORDER

Service connection for a heart murmur is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


